Bloodworth, J.
(After stating the foregoing facts.)
1.- In the bill of exceptions it is alleged that the court erred in sustaining the demurrer to the plea, and that this error “was controlling and affected the final result of the case, and that the court erred in permitting said verdict to' be rendered and said judgment to be entered.” There is no. exception to the charge of the court, no allegation of error in admitting or rejecting evidence, and no contention that the evidence is insufficient to support the verdict. The only question, therefore, for us to determine is whether the court erred in sustaining the demurrer. Counsel for plaintiff in error insists that in the following clause of the contract, to wit: “Said Schofield Sons agree to furnish properly all castings needed by the undersigned, whether of the exact pattern now used or not,” the word “properly” being descriptive of the subject-matter, this clause was a warranty of “the particular goods to be furnished, both as to kind and quality.” In this we can not agree with learned counsel. It occurs to us that though the word “properly” appears in the contract, it was not the word originally intended, but that it should have been “promptly.” However, we must deal with the words of the contract as we find them. The word “properly” in this sentence is not descriptive of the subject-matter of the contract, — the 500 sets of hay-press castings, — but refers to the word “furnish,” immediately preceding it. Whatever the words “furnish properly” may mean, certain it is that the clause in which they occur can not be considered as a warranty of the “particular goods to be furnished, both as to kind and quality.” The words descriptive of the property sold were not the words in this clause of the contract, but the words in the first clause thereof, to wit: “500 sets of hay-press castings.” Here is a contract.without express warranty, for the sale of 500 sets of hay-press eastings;' and, if such .castings were delivered and accepted, this was a waiver of all defects which by ordinary care and prudence might have been discovered before delivery. If any cast*27ings were defective, the contract itself, in the clause, “Said Schofield Sons agree to replace free of charge all defective castings furnished by them,” provides the remedy contemplated by the parties. See Bond v. Perrin, 145 Ga. 200 (88 S. ,E. 954). “When a known, described, and definite article is ordered of a manufacturer, although it be stated by the purchaser that it is required for' a particular purpose, yet if the known, described, and definite thing, which is of the kind and quality called for by the order, be actually supplied, there is no warranty that it shall answer the particular purpose intended by the buyer.” Fay & Eagan Co. v. Dudley, 129 Ga. 314 (58 S. E. 826); City of Moultrie v. Schofield’s Sons Co., 6 Ga. App. 464 (2) (65 S. E. 315). There is nothing in the contract under consideration to show that any part of the castings were to be hard chilled, and no warranty to show that they would answer the particular purposes intended by the buyer. “In a contract for the sale of goods, words of description of the subject matter of the sale-are ordinarily to be regarded as simply a warranty that the goods delivered shall be of the character described in the contract.” Fay & Eagan Co. v. Dudley, supra; Henderson Elevator Co. v. North Ga. Milling Co., 126 Ga. 279 (55 S. E. 50).
2. Under the express terms of the contract, if the plaintiff furnished the defendant with defective castings, the defendant could secure good ones by applying to the plaintiff, and this would settle the question and cure the breach. But the defendant alleges that the defects were latent, that it did not know of them until complaints reached it from customers, and then the damage had been done. Its plea is based upon this idea. While the damages complained of could possibly be traced to the defects in the eastings, they were remote and consequential, and not the natural consequence of a breach of the contract; and surely they were not such damages as the parties to the contract contemplated at the time the contract was made, as the probable result of its breach. In Tompkins v. Monticello Cotton Oil Co., 153 Fed. 817, Speer, District Judge, said: “Now, the object of damages is compensation, and it is a general rule that the party committing the breach is liable only for such losses as would naturally and probably be in the contemplation of the parties at the time of making the contract. In other words, the parties would not be held liable for contingent damages which they could not anticipate as reasonably *28and probably resulting for [from?] the breach at the time they made the contract, after weighing its facts and conditions.” Under our view of the case, sections 4394 and 4395 of the Civil Code of 1910 settle the proposition adversely to the plaintiff in error, and demand a ruling sustaining the demurrer. Thornton v. Cordell, 8 Ga. App. 588 (70 S. E. ,17) ; Ralph T. Birdsey Co. v. Porter, 18 Ga. App. 391, 392 (3) (89 S. E. 435); Findlay Brick Co. v. American Sewer Pipe Co., 18 Ga. App. 466 (89 S. E. 535); Water Lot Co. v. Leonard, 30 Ga. 560, 577; Willingham v. Hooven, 74 Ga. 234 (58 Am. R. 435); Seaboard Air-Line Ry. v. Harris, 121 Ga. 707 (49 S. E. 703); Tompkins v. Monticello Cotton Oil Co., supra.
3. In the bill of exceptions it is alleged that the court erred in 'not changing the date of the order on the demurrer from the 6th to the 7th of July. It appears from the record that on the 6th day of July the judge signed an order in which the demurrer was “overruled,” but on the next day decided that the demurrer should be sustained, and, as the original order had not been recorded, the word “overruled” was stricken and the word “sustained” inserted in lieu thereof, but the date was not changed. This appears in an explanatory note of the trial judge. It does not appear that the failure to change the date affected the rights of the plaintiff in error, and this alleged error is not referred to in its brief.
4. It appears that when the bill of exceptions was presented to the presiding judge he requested the plaintiff in error to specify as a part of the record certain additions to the plea. Relatively to the time of filing the demurrer, the record is not clear as to the time of filing these additional pleas, but it does appear that the demurrer did not refer to them. As the whole case here is determined by the ruling on the. demurrer, it was unnecessary to add to the record these additional pleas. Counsel for plaintiff in error requests that the cost of incorporating these additional pleas in the record be taxed against the defendant in error. There is no law which allows such costs to be taxed against the defendant in error when a portion of the record is made a part thereof at.the suggestion of the presiding judge.
5. The court having properly sustained ttie demurrer to the original plea, and to the amendment of July 5, the trial haring *29proceeded under the amendment to the plea of July 7, and nothing appearing to show that the judgment was erroneous, it must- be

Affirmed.


Broyles, P. J., and Jenkins, J., concur.